                                                          IT IS ORDERED
                                                          Date Entered on Docket: October 26, 2018




                                                          ________________________________
                                                          The Honorable Robert H Jacobvitz
                                                          United States Bankruptcy Judge

______________________________________________________________________
                         UNITED STATES BANKRUPCTY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Claudine J. Begay and Peter Begay, Jr.,

                   Debtors.                             Case No. 18-11939-jf7


                   DEFAULT ORDER GRANTING RELIEF FROM STAY
                            OF PERSONAL PROPERTY

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on September 27, 2018, Docket No. 11 (the “Motion”) by

     Ditech Financial LLC (“Movant”). The Court, having reviewed the record and the

     Motion, and being otherwise sufficiently informed, FINDS:

            (a)    On 9/27/2018, Movant served the Motion and notice of the Motion (the

     “Notice”) on counsel of record for Debtors, Claudine J. Begay and Peter Begay, Jr., and

     the case trustee, Edward Alexander Mazel, (the “Trustee”) by use of the Court’s case

     management and electronic filing system for the transmission of notices, as authorized by




                                                                              File No. NM-18-148535
                                                                          Order, Case No. 18-11939-jf7
   Case 18-11939-j7     Doc 15     Filed 10/26/18    Entered 10/26/18 15:24:35 Page 1 of 4
  Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US Trustee by United

  States first class mail, in accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following personal property:

                 1998 Fleetwood Coronado VIN: TXFLW12A54956C013 (“Collateral”);

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on 10/21/2018;

          (f)    As of 10/23/2018, no objections to the Motion have been filed; and

          (g)    The Motion is well taken and should be granted as provided herein.

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on 10/23/2018 McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including repossession of the

  Collateral, under the terms of any prepetition notes, security agreements, and/or other

  agreements to which Debtors are parties, to the extent permitted by applicable non-




                                                                                File No. NM-18-148535
                                                                            Order, Case No. 18-11939-jf7
Case 18-11939-j7      Doc 15     Filed 10/26/18     Entered 10/26/18 15:24:35 Page 2 of 4
  bankruptcy law, such as by commencing or proceeding with appropriate action against

  the Debtor or the Collateral, or both, in any court of competent jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an in rem judgment if Debtors are

  granted a discharge, or to repossess the Collateral in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed. Movant may file an amended proof of claim in this bankruptcy case, should it

  claim that Debtors owe any amount.

            4.    This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                                             File No. NM-18-148535
                                                                         Order, Case No. 18-11939-jf7
Case 18-11939-j7       Doc 15     Filed 10/26/18    Entered 10/26/18 15:24:35 Page 3 of 4
         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Daniel Grunow
  McCarthy & Holthus, LLP
  Daniel Grunow, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 10/23/2018
  dgrunow@mccarthyholthus.com

  Copies to:

  DEBTORS
  Claudine J. Begay
  PO Box 2785
  Shiprock, NM 87420

  Peter Begay, Jr.
  PO Box 2785
  Shiprock, NM 87420


  DEBTOR(S) COUNSEL
  Robert L Finch
  finchlaw@mindspring.com


  CASE TRUSTEE
  Edward Alexander Mazel
  edmazeltrustee@askewmazelfirm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608




                                                                            File No. NM-18-148535
                                                                        Order, Case No. 18-11939-jf7
Case 18-11939-j7      Doc 15    Filed 10/26/18     Entered 10/26/18 15:24:35 Page 4 of 4
